Citation Nr: 1515015	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim was denied by the Board in March 2014.  At that time, the Board relied upon a June 2008 VA examination report, in tandem with a November 2009 addendum opinion, in finding that the record lacked probative evidence to show that the Veteran's tinnitus was incurred during his period of active service.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Partial Remand (JMR), the parties agreed that the VA examiner in question failed to support her conclusion with adequate rationale, in turn leading to the Board's failure to provide adequate reasons and bases to support the March 2014 denial.  A February 2015 Order granted the JMR and remanded the issue back to the Board for action consistent with the JMR.


FINDING OF FACT

The Veteran's tinnitus began during his military service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claimed that his current diagnosis of tinnitus was incurred during his period of military service.  Specifically, he asserted that exposure to numerous shell explosions, as well as weapons fire during basic training, led to the incurrence of tinnitus.  He also noted that he never experienced ringing in the ears prior to enlistment, and had been burdened with that symptom since basic training.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
Turning to the question of in-service disease or injury, the Board notes that there are no reports of tinnitus during his period of active duty.  His separation examination of March 1971 is silent as to this diagnosis. 

Post-service, a private medical report date February 13, 2008, noted a history of noise exposure from the military.  
The Veteran was afforded a VA examination in June 2008 in conjunction with his claim for service connection.  The examiner noted the Veteran's reports of in-service noise exposure, as well as his lack of post-service or recreational noise exposure.  The Veteran indicated that the ringing in his ears had been present since basic training, and that he still experienced that sensation.  Ultimately, the examiner determined that it was less likely than not that bilateral tinnitus was caused by, or a result of, military noise exposure.  For a rationale, she simply noted that there was no evidence to indicate that the Veteran's tinnitus was caused by his military service.  In a November 2009 addendum, the examiner merely restated her prior opinion.
Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current hearing tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.  
Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


